Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2005

Johnson v. Knorr
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2870




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Johnson v. Knorr" (2005). 2005 Decisions. Paper 1226.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1226


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  Case No: 04-2870

                                GAMAL JOHNSON,
                                       Appellant

                                           v.

                DAVID M. KNORR, Individually and as a Parole
                   Officer for the Commonwealth of Penna.;
                 WILLIAM JONES, Individually and as a Parole
                   Officer for the Commonwealth of Penna.;
          COMMONWEALTH OF PENNSYLVANIA BOARD OF PROBATION
                AND PAROLE; JOHN DOE, Individually and as a
                   Police Officer for the City of Philadelphia;
               RICHARD ROE, Individually and as a Police Officer
                     for the City of Philadelphia; CITY OF
                                PHILADELPHIA
                          _______________________

                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             District Court No. 01-CA-3418
                   District Judge: The Honorable Legrome D. Davis
                               _____________________

                               Argued March 29, 2005

                Before: ALITO, SMITH, and BECKER, Circuit Judges

                                (Filed: May 10, 2005)

Martin Stanshine (Argued)
Stanshine & Sigal, P.C.
1528 Walnut St., Suite 700
Philadelphia, PA 19102

Counsel for Appellant
Patrick J. McMonagle (Argued)
Calvin R. Koons
John G. Knorr, III
Office of Attorney General
21 S. 12th St., 3rd Floor
Philadelphia, PA 19107

Counsel for Appellee
                                _____________________

                               OPINION OF THE COURT
                                ____________________

SMITH, Circuit Judge.

       Gamal Johnson challenges the District Court’s granting of summary judgment to

the defendants on his civil rights claim alleging that Pennsylvania Board of Probation and

Parole Agent David Knorr arrested Johnson without probable cause. Johnson also

appeals the District Court’s denial of leave to file an amended complaint to add a

malicious prosecution claim, which claim Johnson first alleged at the summary judgment

stage of the proceedings. Johnson asserts both actions as constitutional violations,

invoking 42 U.S.C. § 1983. The District Court exercised jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1343. This Court has jurisdiction under 28 U.S.C. § 1291. Knorr, as

an individual but not as a government official, is the only remaining defendant.

       For the reasons that follow, we will affirm the grant of summary judgment on the

false arrest claim and will reverse the denial of leave to amend the complaint to assert a

malicious prosecution claim. We will remand to the District Court for further

proceedings.

                                             2
Facts

        The following facts, taken in a light most favorable to Appellant Johnson, who was

the non-moving party on the motion for summary judgment, are culled from the

substantial record before us. The relevant facts related to the denial of Johnson’s motion

to amend his complaint are uncontested.

        On September 6, 2000, Gamal Johnson was in a waiting room with about a dozen

other probationers when another probationer apparently had an epileptic seizure. Upon

hearing the ensuing commotion, Agent Knorr exited his office and confronted Johnson,

who was kneeling over the stricken probationer. Johnson implored Knorr to render aid.

In response, Knorr repeatedly cursed Johnson and pushed him out of the way. Knorr and

Johnson exchanged angry words. When Knorr, uttering profanity, also ordered Johnson

to leave the waiting room area and enter one of the offices, Johnson replied that Knorr

“better call some other people out of the back or something.” Knorr testified that he

interpreted Johnson’s remark as a threat.

        Johnson eventually walked toward the indicated office, with Knorr close behind.

As they neared the office, Knorr pushed Johnson into the door, which swung open and

struck Agent Jones. Angry curses were exchanged again, and Johnson was subdued,

handcuffed, and arrested. Knorr contacted Philadelphia police, and based solely on

Knorr’s version of the confrontation, Johnson was charged with simple assault,

aggravated assault, terroristic threats, and reckless endangerment.



                                             3
         Johnson was held for two days, and the charges were dismissed at Johnson’s

preliminary hearing six weeks later. On May 29, 2001, Johnson filed suit in the Court of

Common Pleas against Knorr alleging, inter alia, unlawful search and seizure, unlawful

arrest and imprisonment, and due process violations under the 4th, 5th, and 14th

amendments of the federal Constitution. The defendants removed the case to federal

court.

         After denying Knorr’s motions for summary judgment and for reconsideration, the

District Court requested supplemental briefing on the rule of Barna v. City of Perth

Amboy, 42 F.3d 809 (3d Cir. 1994), which teaches that if probable cause to arrest existed

for any crime, no matter how minor, then no unconstitutional arrest claim can be

maintained. In his supplemental brief, Johnson argued for the first time that he had stated

a claim under a malicious prosecution theory, grounded not in the probation office

confrontation, but in Knorr’s statements about the incident made to Philadelphia police

which led to Johnson’s prosecution.

         On June 11, 2004, the District Court ruled that because Knorr had probable cause

to arrest Johnson for terroristic threats, Johnson’s originally asserted constitutional false

arrest claim must fail. Regarding the malicious prosecution claim, the District Court

concluded:

               Johnson’s request for leave to file an amended complaint
               comes more than a year and a half after the close of discovery,
               after Defendants’ Motion for Summary Judgment was fully
               briefed, after the parties submitted their pre-trial memoranda,

                                               4
               and roughly three weeks after the scheduled trial of this
               lawsuit on March 17, 2004. Moreover, Johnson’s malicious
               prosecution claim is based on facts of which he was well
               aware before the close of discovery. The Court finds that
               Johnson’s request to amend is untimely and thus the
               amendment would be unduly prejudicial to Agent Knorr.
               Accordingly, Johnson’s request for leave to amend is denied.

False Arrest

       Our review of the District Court’s grant of summary judgment is plenary, and we

apply the same test as the District Court. Goodman v. Mead Johnson & Co., 534 F.2d

566, 573 (3d Cir. 1976). Viewing the facts in the light most favorable to the non-moving

party, a grant of summary judgment is appropriate “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” FED . R. CIV . P. 56(c).

       We agree with the District Court that Agent Knorr had probable cause to arrest

Johnson for making terroristic threats. Under Pennsylvania law, one “commits the crime

of terroristic threats if the person communicates, either directly or indirectly, a threat to

commit any crime of violence with intent to terrorize another.” 18 P A. C ONS. S TAT. §

2706(a)(1) (2004). Even assuming, as we must at this stage, that Agent Knorr initiated

and escalated the confrontation, we conclude that Johnson’s statement to Knorr that he

“better call some other people out of the back or something” provided probable cause to

believe that Johnson had uttered a terroristic threat. Johnson essentially concedes as



                                               5
much on pages 24-25 of his brief.

          We recognize that the terroristic threats statute “was not designed to penalize spur-

of-the-moment threats that arise out of anger in the course of a dispute.” Commonwealth

v. Tizer, 684 A.2d 597, 600 (Pa. Super. 1996); 18 P A. C ONS. S TAT. A NN. § 2706 – Official

Comment 1972. While this interpretation would seem to insulate Johnson from

conviction for making terroristic threats, we cannot demand that probation officers make

such nuanced legal determinations on the fly. We ask here only whether Agent Knorr had

probable cause to believe Johnson had committed the crime. Further, we agree with the

District Court that context matters. The altercation between Knorr and Johnson occurred

in a full probation office waiting room and in the dynamic situation of another

probationer suffering a seizure in the same room. Whether Knorr misread or overreacted

to the situation, Johnson admitted that rather than retreat as ordered, he engaged in a face-

to-face confrontation with the agent. This context weighs in favor of finding that Knorr

had probable cause to arrest Johnson for making terroristic threats. Upon this basis, the

arrest was justified and Johnson’s unconstitutional arrest claim must fail. Barna, 42 F.3d

at 819.

Malicious Prosecution

          Our review of the denial of Johnson’s request to amend his complaint is for an

abuse of discretion. Berger v. Edgewater Steel, 911 F.2d 911, 916 (3d Cir. 1990).

          After recounting the multiple rounds of briefing and noting that discovery had long



                                                6
since closed, the District Court denied Johnson’s request for leave to file an amended

complaint to assert a malicious prosecution claim. The District Court stated that

“Johnson’s request to amend is untimely and thus the amendment would be unduly

prejudicial to Agent Knorr. Accordingly, Johnson’s request for leave to amend is

denied.”

       Although we share the District Court’s frustration with Johnson’s long delay

before explicitly seeking to assert a malicious prosecution claim,1 we believe the District

Court erred by equating delay on Johnson’s part with prejudice to Agent Knorr. “Delay

alone ... is an insufficient ground to deny an amendment, unless the delay unduly

prejudices the non-moving party.” Cornell & Co., Inc. v. Occupational Safety & Health

Review Comm’n, 573 F.2d 820, 823 (3d Cir. 1978).

       In his brief to this Court, Knorr did not specify how allowing the amendment

would be prejudicial to him. At oral argument, Knorr’s counsel asserted that allowing the

malicious prosecution claim to go forward would be prejudicial because additional

discovery would have to be conducted. When pressed, however, counsel could not state a

single fact necessary to a summary judgment inquiry on the claim that was not already

part of the extensive record. Though the focus of the inquiry on remand will shift from



  1
     In light of the fact that our notice pleading regime is supplemented by a liberal
standard for granting plaintiffs leave to amend, Adams v. Gould, Inc., 739 F.2d 858, 864
(3d Cir. 1984), we note that paragraph 14 of Johnson’s complaint alleges that Knorr
related to Philadelphia police the false claim that Johnson had assaulted the agent, and
that paragraph 27 alleges that Knorr’s actions were “malicious.”

                                             7
the altercation to Knorr’s discussions with Philadelphia police and prosecutors, the

existing deposition testimony of Philadelphia Police Department Detective Dove and

Assistant District Attorney Francis should be sufficient for any pre-trial motions

concerning the malicious prosecution claim. However, this question, as well as the

defenses Knorr avers would make prolonging this case futile, have not been briefed, and

are in any event best addressed by the District Court in the first instance.

Conclusion

       We will affirm the grant of summary judgment for Knorr on Johnson’s

constitutional claims related to his false arrest theory. We will reverse the District

Court’s denial of Johnson’s request to amend his complaint to assert constitutional

violations under a malicious prosecution theory, and will remand the case to the District

Court for further proceedings.




BECKER, Circuit Judge, concurring in part and dissenting in part.

       I join the majority’s decision to reverse and remand on the malicious prosecution

issue. However, I part company with the majority on its finding that Knorr had probable

cause to arrest Johnson for making terroristic threats. I would reverse on this issue as

well, and remand for further proceedings.



                                              8
       The crime of making terroristic threats, under 18 Pa. Cons. Stat. § 2706(a)(1), is

exactly what it sounds like: it requires threatening violence with the intent to cause terror,

and “was not designed to penalize spur-of-the-moment threats that arise out of anger in

the course of a dispute.” Commonwealth v. Tizer, 684 A.2d 597, 600 (Pa. Super. Ct.

1996). Even if Johnson’s rather opaque comment that Knorr “better call some other

people out of the back or something” could be considered a threat, it certainly was not a

terroristic threat. Numerous Pennsylvania cases make it clear that threats made during “a

heated verbal exchange or a heated confrontation,” In re J.H., 797 A.2d 260, 263 (Pa.

Super. Ct. 2002), or “an exchange of threats made during a heated, perhaps hysterical,

argument,” Commonwealth v. Anneski, 525 A.2d 373, 376 (Pa. Super. Ct. 1987), do not

constitute the offense of making terroristic threats. See also Commonwealth v. Reynolds,

835 A.2d 720, 730 (Pa. Super. Ct. 2003); Commonwealth v. Kidd, 442 A.2d 826 (Pa.

Super. Ct. 1982).

       Although the majority acknowledges this precedent and, in my view, implicitly

concedes that Johnson did not make terroristic threats under the Pennsylvania

jurisprudence, it attempts to shift the playing ground by noting that the issue here is only

one of probable cause, and that “we cannot demand that probation officers make such

nuanced legal determinations on the fly.” Ante at 6. But, given the clarity of the law, no

reasonable parole officer should have difficulty in distinguishing a heated argument from

a calculated terroristic threat. Probable cause requires facts “sufficient in themselves to



                                              9
warrant a man of reasonable caution in the belief that an offense has been or is being

committed.” Brinegar v. United States, 338 U.S. 160, 175-176 (1949) (citations and

internal quotation marks omitted). I simply cannot see how a reasonable man could

believe that Johnson had committed the offense of terroristic threats based on his conduct

in the parole office.

       Noting that “context matters,” the majority decides that the charged atmosphere of

the probation office “weighs in favor of finding that Knorr had probable cause to arrest

Johnson for making terroristic threats.” Ante at 6. I respectfully disagree. In fact, the

Pennsylvania cases suggest that the opposite is the case: the heated confrontation and

mutual exchange of obscenities, in the context of the need to aid the stricken epileptic,

should have made it even clearer to Knorr that Johnson’s alleged threat was not a

violation of section 2706. See, e.g., In re J.H., 797 A.2d at 263 (“[A] Court must consider

the totality of circumstances to determine whether the threat was a result of a heated

verbal exchange or confrontation.”). Context does indeed matter, but the context of

Johnson and Knorr’s dispute is the best reason for finding that Knorr lacked probable

cause to arrest Johnson.2



  2
   The majority correctly notes that, under Barna v. City of Perth Amboy, 42 F.3d 809
(3d Cir. 1994), probable cause to arrest a person for any crime insulates the arresting
officer from all unconstitutional arrest claims. Although not raised in the District Court,
and not briefed here, I note the probability that Knorr might have had probable cause to
arrest Johnson for, among other things, a violation of his probation. See 37 Pa. Code
§ 63.4(5)(iii) (2004) (requiring parolees to “[r]efrain from assaultive behavior”); Moore v.
Pa. Bd. of Probation & Parole, 505 A.2d 1366, 1367 & n.4 (Pa. Commw. Ct. 1986)

                                              10
      For the above reasons, I respectfully dissent from the majority’s decision affirming

the grant of summary judgment on the false arrest claim.




(defining “assaultive behavior” to include “a willful offer with force or violence to do
hurt to another”). If this was the case, then summary judgment in favor of Knorr would be
appropriate under Barna, even though Johnson was not actually arrested for probation
violation.

                                           11
12